Citation Nr: 1231263	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis in the right knee.  

2.  Entitlement to an initial compensable rating for right knee chondromalacia patella with patellofemoral syndrome.  

3.  Entitlement to an initial compensable rating for bilateral bursitis of the hips.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel
INTRODUCTION

The Veteran had active duty service from February 1986 to August 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal following a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In the above noted June 2008 rating decision, the RO granted service connection for for right knee osteoarthritis and bilateral chondromalacia patella with patella-femoral syndrome, assigning 10 percent and noncompensable disability ratings, respectively.  The Board notes that the July 2008 Notice of Disagreement (NOD) reflects disagreement only with the initial 10 percent rating assigned for osteoarthritis in the right knee.  Notwithstanding the Veteran's NOD, it is clear from his statements and contentions associated with the claims folder that he seeks a higher disability rating for any and all service-related pathology associated with his right knee.  As such, and as noted on the cover page of this remand, the Board accepts for inclusion on appeal the issue for an initial compensable rating for right knee chondromalacia patella with patellofemoral syndrome.  

Furthermore, in the June 2008 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for right ankle instability.  The Veteran appealed the denial of his claim and the issue was included in a November 2008 Statement of the Case (SOC).  Also in June 2008, the RO granted service connection for left ear tinnitus and left ear hearing loss, assigning 10 percent and noncompensable ratings, respectively, and denied service connection for right ear hearing loss.  In March 2009, the RO issued an SOC with respect to these three issues.  In its review of the record, the Board does not find that the Veteran has submitted a substantive appeal or a VA Form 9 perfecting an appeal as to any of the above noted issues.  As such, service connection for right ankle instability and for right ear hearing loss, as well as an initial rating in excess of 10 percent for left ear tinnitus and an initial compensable rating for left ear hearing loss, are not in appellate status.  

In a March 2009 VA Form 9, the Veteran reported symptoms associated with his service-connected bilateral bursitis of the hips.  In doing so, he noted that his bilateral hip disability affected his feet and his back.  While the Veteran has not specifically identified any current disability of the feet or back, the Board nonetheless liberally construes the Veteran's statement as raising claims for service connection for foot and for back disabilities secondary to service-connected bilateral bursitis of the hips.  As these claims have not been considered by the RO they are not before the Board; thus, they are referred to the RO for consideration.  

As will be discussed in further detail below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claims for an initial rating in excess of 10 percent for osteoarthritis in the right knee, for an initial compensable rating for right knee chondromalacia patella with patellofemoral syndrome, and for an initial compensable rating for bilateral bursitis of the hips.  

The Veteran was last afforded a VA joints examination in March 2008, during which he reported that his right knee felt weak, was constantly swollen, and hindered his ability to squat or kneel.  In addition, the Veteran reported that his right knee flared up and that this resulted in additional loss of motion and function.  Likewise, with respect to his hips, the Veteran reported pain and fatigability in both hips especially when squatting to lift objects.  The Veteran also reported daily flare-ups that resulted in reduction in range of motion and functional loss.  

The Board notes that since the March 2008 VA examination, the Veteran has consistently reported the same symptoms concerning his right knee and his hips.  In particular, in a November 2008 VA Form 9, the Veteran reported that his right knee swelled constantly and caused him pain, and that he took Motrin and Tylenol to alleviate his symptoms.  Furthermore, the Veteran reported that his hips locked in place, affected the way he walked, and caused him pain.  

The United States Court of Appeals for Veterans Claims (Court) has stressed that, in evaluating disabilities of the joints, VA has a duty to determine whether the joint in question exhibits weakened movement, excess fatigability, or in coordination and whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  The Court has indicated that these determinations should be made by an examiner and should be portrayed by the examiner in terms of the additional loss in range of motion due to these factors.  

In Mitchell, the Court noted that, in the context of examinations evaluating functional loss in the musculoskeletal system under Diagnostic Codes based upon limitation of motion, DeLuca stands for the proposition that when pain is associated with movement, to be adequate for rating purposes, an examination must comply with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when a joint is used repeatedly over a period of time.  

In this case, the March 2008 examiner is noted to have conducted repetitive motion testing of the Veteran's right knee and hips, the results of which were noted in the report of examination.  He did not, however, comment on whether pain could significantly limit functional ability during flare-ups and, if so, express such functional loss in terms of additional range-of-motion loss (i.e., beyond what is shown clinically).  As noted above, the Veteran's contentions have consistently described flare-ups of pain with activity resulting in functional loss.  Therefore, the Board is of the opinion that another examination is warranted in order to comply with Mitchell and Deluca.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  

Finally, the Veteran should be invited to supplement the record on appeal with private or VA medical records that relate to any treatment he has received for his right knee and/or his hips.  A review of the Veteran's claims folder (to include Virtual VA) reflects only two August 2008 VA administrative notes that discuss the Veteran's traumatic brain injury (TBI) screening at the VA Medical Center in Topeka, Kansas.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any private or VA treatment that the Veteran may have received for his right knee or his hips.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims folder.  See 38 C.F.R. § 3.159(e).  All such available records should be associated with the claims folder.  

2.  Thereafter, accord the Veteran a VA orthopedic examination to determine the current level of severity of his service-connected right knee osteoarthritis and
right knee chondromalacia patella with patellofemoral syndrome as well as his service-connected bilateral bursitis of the hips.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims folder.  

All pertinent pathology associated with the Veteran's right knee and his hips should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

The examiner should undertake range of motion studies of the Veteran's right knee and hips and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  (Any functional loss, especially that associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).)  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

3.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  (The SSOC should include notice of the rating criteria for Diagnostic Code 5014 (Osteomalacia), the Diagnostic Code under which the RO has rated the Veteran's right knee chondromalacia patella with patellofemoral syndrome.)  The Veteran and his representative should then be given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


